DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11/103,762. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only minor differences between the claim language.   
For example, claim 1 of the current application is directed to a system and claim 1 of the U.S. Patent No. 11/103,762 is directed to a method.  The current system claim includes a processor to perform the claim of the patented claims.  The features recited in the body of the claims appear to the be same.
Similarly, claim 7 of the current application is nearly identical to claim 7 of the patent.  A minor difference is found in line 4 of the current claims that omits “by a computing device” that is recited in the patented claims.  This feature was likely found to be redundant in the patent claims and does not appear to change the scope in current claim 7.
Further, claim 10 of the current application is nearly identical to claim 10 of the patent.  A minor difference is found in line 10 of the current claims that recites “an input criteria” instead of “a user-input criteria” as recited in the patented claims.  This feature does not appear to change the scope in current claim 10.
All other claims appear nearly identical with no apparent change of scope between the current claims and the patented claims.  The Examiner did not map the claims of the current application and U.S. Patent No. 11/103,762 because the claims are nearly identical except the minor differences that were above identified.

Allowable Subject Matter
Claims 1-16 will be allowed upon the filing of a proper Terminal Disclaimer based on the same reasons set forth in the prosecution history of parent application 16/822,303. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2008/0140233 to Seacat, which is discussed in detail in the parent application (16/822,303).
U.S. Patent Application Publication No. 2009/0137298 to Bedingfield, which is also discussed in detail in the parent application (16/822,303).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715